DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 3/17/22 is acknowledged.  The traversal is on the ground(s) that SEE ELECTION OF 3/17/22.  This is not found persuasive because the search and consideration for the patentably distinct species and inventions are not co-extensive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 2-4, it is unclear how a first source/drain region and a second source/drain region are formed to be separated by a channel, thus claim is indefinite. In fig. 1 of this application, the first drain 116-1 and first source 112-1 is separated by the left channel 135 and the second drain 116-2 and the second source 112-2 is separated by the right channel 135.
	In claim 1, line 6, it is unclear how a sense line is coupled to the first source/drain, thus claim is indefinite. In fig. 1, first drain 116-1 is connected to storage line 131 and first source 112-1 is connected to bit line 133.
	In claim 1, line 7, it is unclear how a storage line is coupled to the second source/drain, thus claim is indefinite. In fig. 1, second drain 116-2 is connected to storage line 131 and second source 112-2 is connected to bit line 133.
	In claim 4, lines 1-2, it is unclear how the apparatus is formed to function as a buried recessed access device, thus claim is indefinite.
In claim 5, lines 1-2, it is unclear how the BRAD is formed to function as a dynamic random access memory array, thus claim is indefinite.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814